 


 HR 2030 ENR: Colorado River Drought Contingency Plan Authorization Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 2030 
 
AN ACT 
To direct the Secretary of the Interior to execute and carry out agreements concerning Colorado River Drought Contingency Management and Operations, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Colorado River Drought Contingency Plan Authorization Act.  2.Colorado River Basin drought contingency plans (a)In generalNotwithstanding any other provision of law expressly addressing the operation of the applicable Colorado River System reservoirs, immediately upon execution of the March 19, 2019, versions of the Agreement Concerning Colorado River Drought Contingency Management and Operations and the agreements attached thereto as Attachments A1, A2, and B, by all of the non-Federal parties thereto, the Secretary of the Interior shall, without delay, execute such agreements, and is directed and authorized to carry out the provisions of such agreements and operate applicable Colorado River System reservoirs accordingly.  
(b)EffectNothing in this section shall— (1)be construed or interpreted as precedent for the litigation of, or as altering, affecting, or being deemed as a congressional determination regarding, the water rights of the United States, any Indian Tribe, band, or community, any State or political subdivision or district of a State, or any person; or  
(2)exempt the implementation of such agreements and the operation of applicable Colorado River System reservoirs from any requirements of applicable Federal environmental laws.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 